Opinion issued May 31, 2006













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00693-CR
____________

FREDERICK ZUCKERMAN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 274236



 
MEMORANDUM  OPINION
           On April 14, 2006, appellant  filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Taft, and Nuchia.
Do not publish.  Tex. R. App. P. 47.2(b).